Matter of Friends of Petrosino Sq. v Sadik-Khan (2015 NY Slip Op 01895)





Matter of Friends of Petrosino Sq. v Sadik-Khan


2015 NY Slip Op 01895


Decided on March 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015

Friedman, J.P., Sweeny, Acosta, DeGrasse, Gische, JJ.


14459 100888/13

[*1] In re Friends of Petrosino Square, by and in the name of its President, Georgette Fleischer, et al., Petitioners-Appellants,
vJanette Sadik-Khan, etc., et al., Respondents-Respondents.


Gibson, Dunn & Crutcher LLP, New York (Randy M. Mastro of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Michael J. Pastor of counsel), for respondents.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered October 24, 2013, which denied the petition challenging respondents' decision, dated April 27, 2013, to install a CitiBike Share station at Petrosino Square based on a finding that the installation did not violate the public trust doctrine, and dismissed the proceeding brought pursuant to CPLR Article 78, unanimously affirmed, without costs.
It is assumed for purposes of this decision that Petrosino Square is dedicated parkland that implicates the common-law public trust doctrine, pursuant to which "legislative approval is required when there is a substantial intrusion on parkland for non-park purposes" (Friends of Van Cortlandt Park v City of New York, 95 NY2d 623, 630 [2001]). While structures that have no connection with park purposes are not permitted to encroach upon parkland without legislative approval, structures and conveniences that are common incidents of a park serve park purposes so as not to implicate the public trust doctrine as long they contribute to or facilitate the use and enjoyment of the park (see Union Sq. Park Community Coalition, Inc. v New York City Dept. of Parks & Recreation, 22 NY3d 648, 654-655 [2014]; Williams v Gallatin, 229 NY 248, 253-254 [1920]).
The use of a portion of parkland for a bicycle rack used for the parking of bicycles, including the CitiBike Share station at Petrosino Square, is an appropriate incidental use of parkland to the extent it contributes to or facilitates the use and enjoyment of the park (see e.g. Blank v Browne, 217 AD 624, 629 [2d Dept 1926] [use of a portion of parkland for parking cars an appropriate incidental use]). As the Supreme Court found, the bike share station serves the proper park purpose of allowing members of the public to ride and dock a CitiBike at Petrosino Square, where they may "enjoy the Park as a respite, a spot for a meal or even as their final [*2]destination." Petitioners do not allege facts showing that the bike share station does not facilitate park purposes in this manner, and that it, instead, substantially undermines the use and enjoyment of the park.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2015
CLERK